861 F.2d 722
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael POE, Defendant-Appellant.
No. 88-3029.
United States Court of Appeals, Sixth Circuit.
Nov. 2, 1988.

Before KENNEDY and KRUPANSKY, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM.


1
Michael Poe, defendant-appellant, has appealed his conviction, following a jury trial, of three counts of illegal distribution of cocaine in violation of 21 U.S.C.A. Sec. 841(a)(1) (West 1981) and 18 U.S.C.A. Sec. 2 (West 1969);  one count of possession with intent to distribute cocaine in violation of 21 U.S.C.A. Sec. 841(a)(1) and 18 U.S.C.A. Sec. 2;  and one count of using communications facilities to facilitate the distribution of cocaine in violation of 21 U.S.C.A. Sec. 843(b) (West 1981) and 18 U.S.C.A. Sec. 2.


2
Upon a review of the appellant's assignments of error, including the briefs and arguments of the parties, it is the considered opinion of the court that each of the appellant's charges of error is not well taken and unsupported by law.  Accordingly, the verdict of the jury and the judgment of the district court is AFFIRMED.